COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                NO. 02-16-00418-CV


ANGELA FARMER                                                        APPELLANT

                                            V.

FARAH REAL ESTATE                                                      APPELLEE
MANAGEMENT

                                        ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2016-005527-1

                                       ------------

                MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      On March 23, 2017, we notified appellant that her brief had not been filed

as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless

appellant or any party desiring to continue this appeal filed with the court within




      1
          See Tex. R. App. P. 47.4.
ten days a response showing grounds for continuing the appeal. See Tex. R.

App. P. 42.3. We have not received any response.

      Because appellant’s brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).



                                                  PER CURIAM

PANEL: PITTMAN, J.; LIVINGSTON, C.J.; and WALKER, J.

DELIVERED: April 20, 2017




                                    2